Title: Enclosure: Jean-Daniel Dumas to Alexandre d’Agneau Douville, 23 March 1756
From: Dumas, Jean-Daniel
To: Douville, Alexandre d’Agneau



[Fort Duquesne, 23 March 1756]

Dumas Capitaine d’infanterie Commandt—De la Belle Riviere Et ses dependances.
Il Est Ordonnie au sieur douville Enseigne En second de partie à la tête d’un detachment de Cinquante sauvages pour aller observer les mouvemens des Ennemis sur les derrieres du fort Cumberlan.
Il Satachera à harceler leurs Convois et tentera de Bruler leurs magazins de Canagiechuic si Cette Expédition Est practicable.
Il ne négligera Rien pour faire quelques prisoniérs qui puissent

nous Confirmer Ce que nous savons dèja des dessins de Lennemi.
Le Sieur douville Employera touts ses talents et tout son Crédit à Empecher Les sauvages duzes d’auccune Cruauté sur Ceux qui tomberont Entre leurs mains L’honneur Et Lhumanité doivent En Cela vous servir deguide.
Fait au fort Duquesne Le 23 Mars 1756

Dumas

